DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Extn of Time and Amendments and arguments of August 25, 2022 have been fully and carefully considered.  Applicant’s representative was called multiple times between August 30-September 6, 2022 to indicate that application was condition for allowance but there were some antecedence issues with the amended claims and the Examiner suggested a telephone interview and Examiner’s Amendment to  35 USC 112(b) compliance.  The Examiner has not heard from applicant’s representative.  The new 112(b) rejections will be made in this office action necessitated by amendment and office action will be made FINAL.
Claim Rejections - 35 USC § 112
Claims 1-2,10, 11-13, 19-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant has deleted the recitation “to separate ethanol from ethanol laden beer”.   Applicant then recites evaporating water from a stillage in a first effect evaporate to produce first concentrated stillage…”  In claim 2, applicant recites maintaining a pressure in the first distillation column below atmospheric pressuring the separation of the ethanol from the ethanol laden beer, which lacks positive antecedence.  All the Examiner was asking of applicant in the Non-Final action was positively recite evaporating water from a stillage comprising ethanol laden beer to be positively introduced into the evaporator.  The Examiner acknowledges applicant’s traversal of the 112(b) rejections made, however, there are now antecedence issues with the claims requiring new grounds of rejection.  The entire specification teaches improving distillation of alcohol in a production facility by reducing an amount of energy used for further downstream processing which reduces GHG or carbon emissions and reduce operating costs which may lower biofuel costs.  From the specification the process separates ethanol from ethanol-laden beer comprising sending a first steam condensate from a sieve vaporizer and a second steam condensate from a first effect evaporator to create steam in a zero number evaporator which is now claimed.  However, applicant has to provide antecedence for ethanol laden beer.  Or define the streams into the multi-effect evaporators.  
In claim 10, applicant recites in the last sentence “eliminate it”.   What does applicant mean by “it”.  Applicant should not use pronouns when drafting claims.  The claims should be drafted in clear, positive, meaningful language and the subject should be specifically drafted.  If applicant is eliminating a step or eliminating a backwashing step, it should be clearly recited.
In claim 11, it is unclear how distilling boiler steam will produce an ethanol vapor because boiler steam is water mostly it is unclear how the molecular sieve are usually desiccant or absorbents not sure how removing or absorbing water will produce ethanol unless applicant means that that the ethanol-laden beer is being separated.
In claim 12, “the alcohol-laden beer” lacks positive antecedence.
In claim 13, the “ethanol-laden beer” lacks positive antecedence.
In claim 19, “ethanol vapor” lacks positive antecedence.
In claim 20, applicant recites further distilling an alcohol laden beer in one or more distillations columns to produce and ethanol overhead vapor, the step does not reasonably follow from reading claim 11.  Perhaps applicant means to have this claim depend from claim 13?
Claims 4-10,14-18 and 21 are objected to as being dependent on a rejected base claim.
Response to Arguments
As stated earlier in the office action, the application is in condition for allowance but for the 35 USC 112(b) rejections necessitated by amendment as set forth above.  Applicant’s arguments made in the August 25, 2002 remarks have been considered but is considered moot as new grounds of rejections have been made and the Examiner did try to discuss and remedy these issues by telephonic interview which was not responded to by Applicant.  Applicant’s arguments regarding the 35 USC 103 rejection as being unpatentable over Vander Griend and Andrade et al. is persuasive based on the amended claims of August 25, 2022.  Accordingly, the rejection is withdrawn.  The only rejections remaining is the 35 USC 112(b) rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771